Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/530,271 filed November 18, 2021.  Claims 1 – 15 were originally filed.  Applicant has cancelled claims 1 – 15 and added new claims 16 – 35.  Claims 16 - 35 are presented for examination.


Claim Objections
Claims 16 and 25 are objected to because of the following informalities:  
• “rendering the secondary content” in line 12 of Claim 16 should apparently be –rendering of the secondary content--.  
• “within the at least one of” in line 3 of Claim 25 should apparently be –within --.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 23, 27 – 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 21 lines 3 – 4, it is unclear what is meant by “access one or more functions of the media player application in order to the data relating to user interaction”.
Claims 17 - 23 recite the limitation "computer-readable storage medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim as independent Claim 16 discloses a computer-readable storage apparatus.
Claim 18 recites the limitation “the media player” in line 3 and again in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the one or more particular first I-frames” in line 2 and again in lines 3 - 4.  Also, Claim 20 recites the limitation “the one or more second particular I-frames” in line 2 and again in line 4.There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation “the data relating to user interaction” in lines 3 - 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27 and 28 recite the limitation "the media asset" in Claim 27 line 3, Claim 28 line 3 and Claim 28 line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “the configuration one or more augmentation layer display elements” in lines 4 – 5.  It is unclear what is meant by this limitation as there does not appear to be disclosure of configuration of augmentation layer display elements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21 – 24, 26 – 29 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masciarotte, US Pub. 2015/0312633 A1 (hereinafter Masciarotte).

In regards to Claim 16, Masciarotte discloses a non-transitory computer-readable storage apparatus comprising a storage medium having one or more computer programs stored thereon, the one or more computer programs operative to be executed by a digital processor apparatus of a computerized device, the one or more computer programs comprising a plurality of instructions which are configured to, when executed on the digital processor apparatus (Masciarotte: Fig. 2 and [0091], where an exemplary system for implementing the invention includes a general purpose computing device in the form of a computer 110.  Components of computer 110 may include, a processing unit 120, a system memory 130 and a system bus 121; [0090], where the invention may be described in the general context of computer executable instructions being executed by a computer which may be located in both local and remote computer storage media), cause the computerized device to: 
obtain media data via a network data interface (Masciarotte: Fig. 10A and [0118], where a viewer selects media to watch by sending the media identifier to a server as a stream_id.  Selected media is served to viewer); 
communicate via the network data interface (Masciarotte: Fig. 2 and [0097], network interface 170) with at least one network entity to receive first data (Masciarotte: Fig. 2 and [0096], where the computer 110 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 180) relating to (i) secondary content to be rendered in association with the media data by the computerized device (Masciarotte: [0013], where encoded regions in a display area are defined, wherein the encoded regions are associated with the additional information that will be displayed in synchronization with the media; [0020], where the additional information is contextual to the content of the media currently displayed; Fig. 10B and [0119], where encoded content is streamed to the display of the viewer client device), and (ii) one or more instructions regarding the rendering of the secondary content in association with the media data (Masciarotte: Fig. 4B and [0104], where the Rollover Player’s overlay 25 can be used with any visual media and any media playback or display system by dividing the display area 26 into defined regions; [0071], where the Rollover Player System comprises an overlay that divides a media display area into defined encoded regions that can display advertisement and other information during playback; [0122], where Rollover Encoder API encodes regions of a screen according to an overlay 25); and 
based at least on the received first data, cause rendering the secondary content in association with the rendering of the media data by a media player application operative to execute on the computerized device (Masciarotte: Fig. 8 and [0113], where the viewer is presented with two options [secondary content]: choose to “view ad” to watch an advertisement concurrent with the program or “save ad” to Favorites list for storage and future viewing; [0071], where the Rollover Player System associates and renders additional information with displayed media; [0109], where if the viewer selects areas within designated regions, then links, graphics, text, video, other content and/or real-time program-related information may be displayed).

Regarding Claim 21, Masciarotte discloses the non-transitory computer-readable storage medium of Claim 16, wherein the plurality of instructions are configured to utilize at least one code module which is configured to access one or more functions of the media player application in order to the data relating to user interaction (Masciarotte: Fig. 4A and [0158], where the Rollover Player Server consists of a collection of computer code modules that implement the Rollover Player API  which allows user interaction with the Rollover Player Overlay according to the Rollover Player Server via the Rollover Player API).

Regarding Claim 22, Masciarotte discloses the non-transitory computer-readable storage medium of Claim 21, wherein: 
the at least one code module is agnostic to different configurations of media player applications (Masciarotte: [0072], where the Rollover Player API is compatible with any media playback or display area and thus may be used with existing media displayers; [0104], where the Rollovers Player’s overlay is able to be used with any visual media and any media playback or display system and thus may be used with existing video players, slideshow, digital book players or image display techniques); 
the computerized device comprises a computerized user device selected from the group consisting of: (i) a mobile wireless-enabled device, (ii) a laptop computer, and (iii) a personal computer (Masciarotte: [0039], where example of well-known computing system that may be suitable for use with the invention include personal computers, hand-held or laptop devices, mini-computers, portable computing devices, tablets, smart phone, PDAs, etc.); and 
the at least one code module comprises a lightweight javascript (.js) code script associated with at least one of an Internet website or media asset accessible via an Internet web page (Masciarotte: [0179], where network communication is implements inside the RolloverPlayer object using the XMLHttpRequest object that is part of the Javascript API; [0158], where computer code modules implemented in Java; [0166] where media playback can be accomplished by using HTML5 in conjunction with Javascript programming).

Regarding Claim 23, Masciarotte discloses the non-transitory computer-readable storage medium of Claim 21, wherein: 
the at least one code module is agnostic to different configurations of media player applications (Masciarotte: [0072], where the Rollover Player API is compatible with any media playback or display area and thus may be used with existing media displayers; [0104], where the Rollovers Player’s overlay is able to be used with any visual media and any media playback or display system and thus may be used with existing video players, slideshow, digital book players or image display techniques); 
the computerized device comprises a computerized user device selected from the group consisting of: (i) a mobile wireless-enabled device, (ii) a laptop computer, and (iii) a personal computer (Masciarotte: [0039], where example of well-known computing system that may be suitable for use with the invention include personal computers, hand-held or laptop devices, mini-computers, portable computing devices, tablets, smart phone, PDAs, etc.); and 
the at least one code module is installed via download of one or more data files from a network entity via the network data interface (Masciarotte: Fig. 2 and [0097], where program modules accessible by the computer may be stored in the remote memory storage device 181.  For example, remote application programs 185 may reside on memory storage device 181 and may be available via network connections; [0090], where program modules may be located in both local and remote computer storage media).

In regards to Claim 24, Masciarotte discloses a non-transitory computer-readable storage apparatus comprising a storage medium having one or more computer programs stored thereon, the one or more computer programs operative to be executed by a digital processor apparatus of a computerized device, the one or more computer programs comprising a plurality of instructions which are configured to, when executed on the digital processor apparatus (Masciarotte: Fig. 2 and [0091], where an exemplary system for implementing the invention includes a general purpose computing device in the form of a computer 110.  Components of computer 110 may include, a processing unit 120, a system memory 130 and a system bus 121; [0090], where the invention may be described in the general context of computer executable instructions being executed by a computer which may be located in both local and remote computer storage media), cause the computerized device to: 
communicate via a network data interface (Masciarotte: Fig. 2 and [0097], network interface 170) with at least code script associated with a media player application executable on a client computerized device, the communication to receive from the code script first data relating to one or more user interactions with media data being rendered by the media player application on the client computerized device (Masciarotte: Fig. 4A and [0158], where the Rollover Player Server consists of a collection of computer code modules that implement the Rollover Player API  which allows user interaction with the Rollover Player Overlay according to the Rollover Player Server via the Rollover Player API; Fig. 6C and [0111], where the displayed information is contextually related to the content currently displayed.  For example, information concerning headache medication “Tylenol” covers the image of a beer bottle for “After the party” use which is currently displayed); 
based at least on the received first data, obtain second data relating to analysis of at least a portion of the media data (Masciarotte: Fig. 8 and [0113], where the viewer has selected Region 2A and is presented with two options); 
based at least on the second data, cause selection of secondary content to be rendered in association with the media data by the computerized client device (Masciarotte: Fig. 8 and [0113], where the viewer may choose to “view ad” to watch an advertisement concurrent with the program or “save ad: to Favorites list for storage and future viewing); and 
transmit third data via the network data interface to the code script, the third data configured to cause rendering of the selected secondary content by the computerized client device (Masciarotte: [0114], where if the viewer selects to “view ad” video content, such as an advertisement, that plays concurrent to program playback, may be played within the media playback or display area).

Regarding Claim 26, Masciarotte discloses the non-transitory computer-readable storage apparatus of Claim 24, wherein the code script comprises a URL (uniform resource locator) configured to be accessed when the script is executed (Masciarotte: [0178], where content can contain images, videos, audio streams, scripts, digital books etc. included by reference, i.e. URL).

Regarding Claim 27, Masciarotte discloses the non-transitory computer-readable storage apparatus of Claim 24, wherein: 
the code script is configured to extract identification data (ID) identifying the media asset and transmit at least a portion of the extracted ID via the communication via the network data interface (Masciarotte: [0123], where visual media is uploaded along with any unique identifiers available such as ISAN or ISBN; [0118], where ISAN, ISBN or other unique identifier of the media is sent to server as stream_id); and 
the obtainment of the second data relating to analysis of at least a portion of the media data comprises access of a cloud-based database comprising previously generated characterizing data relating to the media data using at least the at least portion of the extracted ID (Masciarotte: [0132] – [0134], where stream-id is stored in database 36 at the rollover player server 35.  Advertiser uploads associated content to HoverBoards and stores HoverBoards with stream_id such that when the user selected media for playback, encoded content with stream_id is presented to viewer with associated encoded HoverBoards).

Regarding Claim 28, Masciarotte discloses the non-transitory computer-readable storage apparatus of Claim 24, wherein: 
the code script is configured to extract identification data (ID) identifying the media asset and transmit at least a portion of the extracted ID via the communication via the network data interface (Masciarotte: [0123], where visual media is uploaded along with any unique identifiers available such as ISAN or ISBN; [0118], where ISAN, ISBN or other unique identifier of the media is sent to server as stream_id); and 
the obtainment of the second data relating to analysis of at least a portion of the media data comprises: (i) access of the media asset from one or more network URLs using at least the at least portion of the extracted ID (Masciarotte: [0178], where content can contain images, videos, audio streams, scripts, digital books etc. included by reference, i.e. URL; [0123], where visual media is uploaded along with any unique identifiers available such as ISAN or ISBN; [0118], where ISAN, ISBN or other unique identifier of the media is sent to server as stream_id); and (ii) processing of at least a portion of the accessed media data during the rendering by the media player application on the client computerized device (Masciarotte: [0071], where the Rollover Player System associates and renders additional information with displayed media; [0109], where if the viewer selects areas within designated regions, then links, graphics, text, video, other content and/or real-time program-related information may be displayed).

In regards to Claim 29, Masciarotte discloses a method of providing contextually relevant content to a user accessing at least one of an Internet website or Internet web page, the method comprising: 
providing a code script configured to execute as part of the user's accessing of the at least one of the Internet website or Internet web page (Masciarotte: Fig. 4A and [0103], where Fig. 4A illustrates the relationship of the Rollover Player overlay 25, associated HoverBoard 37 and media display area 26 with the Rollover Player Server 35 having an associated database 36 via the Rollover Player API 38; Fig. 10C and [0120], where using a Rollover Player on a client device, viewer user visits a media site, and player/website UUID is generated and stored in data base 55 as session_id); and 
associating the code script with at least one object that is part of the at least one of the Internet website or Internet web page, such that upon a user interacting with the at least one object  (Masciarotte: Fig. 8 and [0113], where the viewer is consuming content and selects Region 2A), the code script (i) collects data relating to said interacting  (Masciarotte: Fig. 8 and [0113], where, in response to the viewer selecting Region 2A, the viewer is presented with two options); and (ii) accesses one or more network-based APIs (application programming interfaces) using at least a portion of the collected data to obtain second data, the obtained second data indicating one or more actions to be taken while the user interacts with the object (Masciarotte: Fig. 8 and [0113], where the viewer may choose to “view ad” to watch an advertisement concurrent with the program or “save ad: to Favorites list for storage and future viewing).

Regarding Claim 34, Masciarotte discloses the method of Claim 29, wherein: 
the at least one object comprises one of a media video file or video media stream (Masciarotte: [0047], where visual media may be a video distributed via a broadcast television network, satellite or cable network, digital stream, internet channel or website; [0123], where a file containing the visual media, such as a video, is uploaded to a host server by the content provider); and 
the code script is configured to perform at least one of (i) operating as a software wrapper for a media player application used by the user in said accessing and interacting with the at least one object, or (ii) utilizing an existing software wrapper for the media player application used by the user in said accessing and interacting with the at least one object (Masciarotte: [0012], where a player application which displays an image of the media in a designated display of the display screen and renders the additional information associated with a selected encoded region when a viewer places a pointer selectively over the selected encoded region of the display area; [0021], where the player application is configured to display media that is streamed, with the additional information synchronized to the streamed media; [0072], where the Rollover Player API is compatible with any media playback or display area and thus may be used with existing media displayers; [0104], where the Rollovers Player’s overlay is able to be used with any visual media and any media playback or display system and thus may be used with existing video players, slideshow, digital book players or image display techniques).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 – 20, 25, 30 – 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masciarotte in view of Moore et al., US Pub. 2019/0362154 A1 (hereinafter Moore).

Regarding Claim 17, Masciarotte discloses the non-transitory computer-readable storage medium of Claim 16, wherein the plurality of instructions are further configured to, when executed on the digital processor apparatus, cause the computerized device to: 
obtain data relating to user interaction with at least one of (i) the media player application, or (ii) an input device of the computerized device, during the rendering of the media data (Masciarotte: [0074], where defined encoded regions are activated when a viewer engages encoded regions by rolling over, hovering over or otherwise engaging regions with a cursor pointing device, such as a mouse, trackball, etc.); and 
cause transmission of the obtained data relating to user interaction to a network entity via the network data interface, the network entity configured to utilize the transmitted obtained data in order to enable selection of the secondary content (Masciarotte: Fig. 4A and [0103], where Fig. 4A illustrates the relationship of the Rollover Player overlay 25, associated HoverBoard 37 and media display area 26 with the Rollover Player Server 35 having an associated database 36 via the Rollover Player API 38; Fig. 6C and [0111], where various links are displayed.  For example, information concerning headache medication “Tylenol” covers the image of a beer bottle for “After the party” use.  If the user clicks on this link, they will receive information regarding “Tylenol”).
The increase in video streaming and downloading presents advertisers with new opportunities (Moore: [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masciarotte in view of Moore to detect an object in video and match the object to one of more products (Moore: [0016]).  This allows advertisers to tap in to a multi-million user base by identifying specific segments of a video which can be augmented with additional content and targeted to specific users (Moore: [0011] – [0012]).

Regarding Claim 18, the combined teaching of Masciarotte and Moore discloses the non-transitory computer-readable storage medium of Claim 17, wherein the data relating to user interaction with the media player application comprises data relating to at least one of (i) the media data that the media player is then currently rendering, or (ii) a web page associated with or within which the media player is rendering the media data (Masciarotte: Fig. 6C and [0111], where the displayed information is contextually related to the content currently displayed.  For example, information concerning headache medication “Tylenol” covers the image of a beer bottle for “After the party” use which is currently displayed).

Regarding Claim 19, the combined teaching of Masciarotte and Moore discloses the non-transitory computer-readable storage medium of Claim 17, wherein: 
the data relating to user interaction with at least one of (i) the media player application, or (ii) an input device of the computerized device, comprises data relating to user interaction with a computer mouse relative to one or more first I-frames of the media data  (Masciarotte: [0074], where defined encoded regions are activated when a viewer engages encoded regions by rolling over, hovering over or otherwise engaging regions with a cursor pointing device, such as a mouse, trackball, etc.; Moore: [0078], where the most likely location of an image in frames before or after each key frame is ascertained by inferring the location of the object over multiple areas); and 
the secondary content comprises data enabling presentation of an augmentation layer relative to one or more second I-frames of the media data (Moore: [0074], where a deep convolutional neural network comprised of multiple layers can be used to perform the task of identifying key frames through temporal analysis to recognize and identify individual objects).  This claim is rejected on the same grounds as Claim 17.


Regarding Claim 20, the combined teaching of Masciarotte and Moore discloses the non-transitory computer-readable storage medium of Claim 17, wherein the one or more particular first I-frames and the one or more second particular I-frames each contain data enabling rendering of an object common to both the one or more particular first I- frames and the one or more second particular I-frames, yet have different temporal coordinates within the media data (Moore: [0074], where a key frame can be analyzed to recognize and identify individual objects; [0072], where objects may exhibit temporal polymorphism as they change their shape across frames.  Once identification of sequence of frames within a video is complete, it is possible to link objects which may morph into unknown shapes from a detected key frame; [0079], where each key frame is analyzed to obtain the location of objects present in the image).  This claim is rejected on the same grounds as Claim 17.


Regarding Claim 25, Masciarotte discloses the non-transitory computer-readable storage apparatus of Claim 24, wherein the code script comprises a media player-agnostic script (Masciarotte: [0072], where the Rollover Player API is compatible with any media playback or display area and thus may be used with existing media displayers; [0104], where the Rollovers Player’s overlay is able to be used with any visual media and any media playback or display system and thus may be used with existing video players, slideshow, digital book players or image display techniques) within the at least one of an Internet website or Internet web page, such that passive interactivity by the code script with a media player application used for rendering the object is provided (Masciarotte: Fig. 4A and [0103], where Fig. 4A illustrates the relationship of the Rollover Player overlay 25, associated HoverBoard 37 and media display area 26 with the Rollover Player Server 35 having an associated database 36 via the Rollover Player API 38; Fig. 10C and [0120], where using a Rollover Player on a client device, viewer user visits a media site, and player/website UUID is generated and stored in data base 55 as session_id).  But Masciarotte fails to explicitly disclose disposed on or within an I- frame.
Moore from a similar endeavor teaches disposed on or within an I-frame (Moore: [0079], where each key frame is analyzed to obtain the location of the objects present in the image; Fig. 5 and [0091], where segments of the video are identified by key frames).
The increase in video streaming and downloading presents advertisers with new opportunities (Moore: [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masciarotte in view of Moore to detect an object in video and match the object to one of more products (Moore: [0016]).  This allows advertisers to tap in to a multi-million user base by identifying specific segments of a video which can be augmented with additional content and targeted to specific users (Moore: [0011] – [0012]).

Regarding Claim 30, Masciarotte discloses the method of Claim 29.  But Masciarotte fails to explicitly disclose, wherein: the code script is configured to algorithmically analyze at least a portion of the object to identify at least one attribute thereof, and the one or more actions comprise rendering of one or more augmentation layer display elements in association with a rendering of the object, the one or more augmentation layer display elements selected based at least on the identified at least one attribute.
Moore from a similar endeavor teaches, wherein: 
the code script is configured to algorithmically analyze at least a portion of the object to identify at least one attribute thereof (Moore: [0067], where a video file is process to automatically determine and extract metadata and attributes of objects; [0077], where a neural network model can be trained so that objects and their attributes are learned together; [0017], where a convolutions neural network can be used to identify products associated with the one or more objects), and 
the one or more actions comprise rendering of one or more augmentation layer display elements in association with a rendering of the object, the one or more augmentation layer display elements selected based at least on the identified at least one attribute (Moore: [0017], where content augmentation can be used to identify objects in streaming video by providing a hyperlink to a website or video; [0091], where video is augmented through object recognition, attribute labelling and feature extraction; [0076], where image data can be organized for multiple objects with multiple attributes and their locations).
The increase in video streaming and downloading presents advertisers with new opportunities (Moore: [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masciarotte in view of Moore to detect an object in video and match the object to one of more products (Moore: [0016]).  This allows advertisers to tap in to a multi-million user base by identifying specific segments of a video which can be augmented with additional content and targeted to specific users (Moore: [0011] – [0012]).
	
Regarding Claim 31, the combined teaching of Masciarotte and Moore discloses the method of Claim 30, wherein the configuration one or more augmentation layer display elements are determined at least in part by a third party advertising entity (Moore: [0090]: where an advertiser can user product placement to promote a handbag in a video of film; [0011], where interested parties have the ability to augment segments of video with additional content).  This claim is rejected on the same grounds as Claim 30.


Regarding Claim 32, the combined teaching of Masciarotte and Moore discloses the method of Claim 30, wherein the interacting comprises at least one of: (i) causing, via an input device, a cursor to be located within a boundary of at least one identified user-cognizable element that is rendered on a display device of a computerized device used by the user for the accessing (Masciarotte: [0074], where defined encoded regions are activated when a viewer engages encoded regions by engaging regions with a cursor point device); or (ii) using the input device to pause rendering of at least one content asset by the computerized device (Masciarotte: [0114], where program playback is paused while additional video content, such as an advertisement, is played in the main media display area).

Regarding Claim 33, the combined teaching of Masciarotte and Moore discloses the method of Claim 30, wherein the providing a code script comprises providing a code script comprising a Java-based script that is at least one of media player- agnostic or web browser-agnostic (Masciarotte: [0179], where network communication is implements inside the RolloverPlayer object using the XMLHttpRequest object that is part of the Javascript API; [0158], where computer code modules implemented in Java; [0166] where media playback can be accomplished by using HTML5 in conjunction with Javascript programming; [0072], where the Rollover Player API is compatible with any media playback or display area and thus may be used with existing media displayers; [0104], where the Rollovers Player’s overlay is able to be used with any visual media and any media playback or display system and thus may be used with existing video players, slideshow, digital book players or image display techniques).

Regarding Claim 35, Masciarotte discloses the method of Claim 29, wherein: 
the at least one object comprises one of a media video file or video media stream (Masciarotte: [0047], where visual media may be a video distributed via a broadcast television network, satellite or cable network, digital stream, internet channel or website; [0123], where a file containing the visual media, such as a video, is uploaded to a host server by the content provider); and 
the associating the code script with at least one object that is part of the at least one of the Internet website or Internet web page, such that interactivity by the code script with a media player application used for rendering the object is provided (Masciarotte: Fig. 4A and [0158], where the Rollover Player Server consists of a collection of computer code modules that implement the Rollover Player API  which allows user interaction with the Rollover Player Overlay according to the Rollover Player Server via the Rollover Player API; [0109], where if the viewer selects areas within designated regions, then links, graphics, text, video, other content and/or real-time program-related information may be displayed; Fig. 10C and [0120], where using a Rollover Player on a client device, viewer user visits a media site, and player/website UUID is generated and stored in data base 55 as session_id).  But Masciarotte fails to explicitly disclose comprises disposing the code script on or within an I-frame within the at least one of the Internet website or Internet web page.
Moore from a similar endeavor teaches comprises disposing the code script on or within an I-frame within the at least one of the Internet website or Internet web page (Moore: [0017], where viewers are notified of products by providing a hyperlink to a website or video; [0113], where webpages may contain components that are downloaded from a variety of URL’s or IP addresses and different regions of the simulated space may have different URLs; Fig. 5 and [0091], where segments of the video are identified by key frames).
The increase in video streaming and downloading presents advertisers with new opportunities (Moore: [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masciarotte in view of Moore to detect an object in video and match the object to one of more products (Moore: [0016]).  This allows advertisers to tap in to a multi-million user base by identifying specific segments of a video which can be augmented with additional content and targeted to specific users (Moore: [0011] – [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McDevitt, US Pub. 2015/0195606 A1 discloses identifying primary content on a device and retrieving secondary content from the Internet or secondary systems, ([0066]).
Cremer et al., US Pub. 2015/0074703 A1 disclose identifying currently playing content and a location on the screen for displaying an actionable element that will cause little disruption for the viewer, ([0041]).
Desjardins et al., US Patent 8,849,945 B1 disclose metadata which is embedded or encoded with the content which metadata indicates an interactive object associated with the content and the position within the timeline where the interactive object should be presented (col. 2 line 66 through col. 3 line 8 and col. 3 ll. 51 – 60).
Trevino et al., US Pub. 2015/0177940 A1 disclose the user interface and/or web portal is video player agnostic, meaning it can be played on many media players and is not coded to a specific format, ([0128]).
Lau et al., US Pub. 2018/0357486 A1 discloses a frame analyzer may identify objects within a video frame, ([0141]).
De Saint Salvy et al., US Pub. 2016/0080685 A1 discloses when using the mouse to move the cursor, the movement may be defined by the number of I-frames of a video ([0092]).
Wang et al., US Pub. 2014/0023341 A1 discloses tracking objects in I-frames or keyframes, ([0056]).
Prestenback et al., US Pub. 2010/0254674 A1 discloses a server receiving a playback indication from a remote media player and retrieves an uploaded supplemental content item, (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421